            Case 1:20-cv-04199-DLC Document 5 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ x   Case No. 1:20-cv-04199-DLC
 BRIAN VILLANUEVA,                                                       :
                                                                         :
                                       Plaintiff,                        :
                                                                         :
                            - against -                                  :
                                                                             NOTICE OF
                                                                         :
                                                                             VOLUNTARY DISMISSAL
FFO GROUP, LLC, PHILIP FALCONE, Individually,                            :
                                                                             WITHOUT PREJUDICE
and LISA FALCONE, Individually,                                          :
                                                                         :
                                     Defendants.                         :
                                                                         :
                                                                         :
                                                                         :
------------------------------------------------------------------------ x

        PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, this action is hereby dismissed without prejudice.

Dated: June 17, 2020


                                                          NISAR LAW GROUP, P.C.



                                                          _______________________________
                                                          Casimir Wolnowski
                                                          570 Lexington Avenue, 16th floor
                                                          New York, NY 10022
                                                          Tel.: (646) 449-7210
                                                          Fax: (877) 720-0514
                                                          Email: cwolnowski@nisarlaw.com

                                                          Attorneys for Plaintiff
